STATE OF NORTH CAROLINA
v.
JOHN ERIC McNAIR
No. COA09-103
Court of Appeals of North Carolina.
Filed: July 7, 2009.
This case not for publication
Attorney General Roy Cooper, by Assistant Attorney General Vanessa N. Totten, for the State.
Michael E. Casterline, for defendant-appellant.
MARTIN, Chief Judge.
On 13 July 2005, defendant pled guilty to obtaining property by false pretense and received a sentence of eleven to fourteen months, suspended, and was placed on supervised probation for a period of thirty months, to begin upon defendant's release from active custody on other charges. The probation office filed violation reports on 28 June 2008 and 11 July 2008. Following a hearing on 1 August 2008, the court found that defendant willfully and without lawful excuse violated terms and conditions of probation. The court activated the sentence. Defendant appeals.
Defendant's counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, reh'g denied, 388 U.S. 924, 18 L. Ed. 2d 1377 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), requesting that this Court review the record for possible prejudicial error. Counsel has shown to the satisfaciton of this Court that he has complied with the requirements of Anders and has attached to the brief a copy of a letter he mailed to defendant in which he advised defendant of counsel's inability to find potential issues to raise on appeal and of defendant's right to file his own brief with the Court. Defendant has not filed written arguments on his own behalf and a reasonable time to do so has passed.
After carefully reviewing the judgment and record, we are unable to find possible error to warrant a meaningful appeal. The appeal is therefore dismissed.
Dismissed.
Judges BRYANT and ELMORE concur.
Report per Rule 30(e).